DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/11/2021 has been considered by the examiner and been placed of record in the file.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 9-15 of U.S. Patent Application No. 16/980800.  Although the conflicting claims are not identical, they are not patentably distinct from each other. Similarities and differences between the two applications are shown in the table below.
Instant application
Application 16/980800
Claim 1. 
A method for transmitting capability information, the method performed by a wireless device and comprising: 
generating the capability information including power class information; and transmitting the capability information to a serving cell, wherein the power class information is configured per a new radio access technology (NR) band, wherein the power class information is related to a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage, 
wherein the wireless device is configured to satisfy requirement related to the spherical coverage, which is based on 20%-tile of a cumulative distribution function (CDF) in a half spherical coverage.
Claim 1. 
A method for transmitting capability information, the method performed by a wireless device and comprising: 
generating the capability information including power class information; and transmitting the capability information to a serving cell, wherein the power class information is configured per a new radio access technology (NR) band, wherein the power class information is determined based on a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage, 
wherein the spherical coverage is determined based on 20% of a cumulative distribution function (CDF) in a half spherical coverage.
Independent claims 1
The differences between the two claims are shown in bold face. It is clear that such differences are minimal and don’t make the two inventions patentably distinct from each other.

Dependent claims:
Claims 2-7 of instant as well as parent case include the exact same limitations.
Claim 8 limitations can be obtained from claim 9 of parent case.
Claim 9 :
A wireless device for transmitting capability information, the wireless device comprising: a processor configured to generate the capability information including power class information; and a transceiver configured to be controlled by the processor thereby transmitting the capability information to a serving cell, wherein the power class information is configured per a new radio access technology (NR) band, wherein the power class information is related to a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage, 
wherein the wireless device is configured to satisfy requirement related to the spherical coverage, which is based on 20%-tile of a cumulative distribution function (CDF) in a half spherical coverage.
Claim 10.  
A wireless device for transmitting capability information, the wireless device comprising: a processor configured to generate the capability information including power class information; and a transceiver configured to be controlled by the processor thereby transmitting the capability information to a serving cell, wherein the power class information is configured per a new radio access technology (NR) band, wherein the power class information is determined based on a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage, 
wherein the spherical coverage is determined based on 20% of a cumulative distribution function (CDF) in a half spherical coverage.
Independent claims 9 and 10 respectively of the instant and parent case.
The differences between the two claims are shown in bold face. It is clear that such differences are minimal and don’t make the two inventions patentably distinct from each other.

Dependent claims:
Claims 10-14 and 15-20 respectively of instant as well as parent case include the exact same limitations.


It would have been obvious to a person of ordinary skill in the art, at the time the invention was made to use claims of US Patent Application No. 16/980800 to provide all the functions of the current one: 17/337996.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (EP 3780776 A1) in view of in view of Pan (WO 2012125191 A1).

Claim 1. Takahashi et al. disclose a method for transmitting capability information (FIG. 6 all steps), the method performed by a wireless device (FIG. 6, item 200) and comprising: 
generating the capability information including power class information (read as …having a controlling unit that determines UE capability… the UE capability including information indicating a power class [0007]); and 
transmitting the capability information to a serving cell (read as a notification unit that transmits the determined UE capability to a base station [0007]. FIG. 6, step S1), 
wherein the power class information is configured per a new radio access technology (NR) band (read as power coverage…with respect to each NR frequency band [0037]. Table 1), 
wherein the power class information is related to a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage (read as spherical coverage is defined with “UE type” indicating a terminal type, and “Power Class Min Peak EIRP” for indicating a power class defined with minimum peak EIRP [0074]), 
wherein the wireless device is configured to satisfy requirement related to the spherical coverage (read as default power class and spherical coverage as well as additional power class and spherical coverage [0048]), which is based on 20%-tile of a cumulative distribution function (CDF) ( Table 1) in a half spherical coverage.
Takahashi et al. do not explicitly disclose: half spherical coverage 
However, in the related field of endeavor Pan discloses: …generate a broad radiation pattern 130, 132 that provides spatial coverage that may be a substantially half sphere omni-directional coverage (page 7 lines 10-11). The idea, providing half spherical coverage from a user equipment, is clearly disclosed by Pan.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Takahashi et al. with the teaching of Pan in order to realize mm-wave phased array antennas with slot loop antenna elements providing increased scan coverage (Pan: Page 1 lines 11-12 ).

Claim 2. The method of claim 1, the combination of Takahashi et al. and Pan teaches,
wherein the maximum output power limit includes a total radiated power (TRP) and a EIRP (Takahashi et al.: FIG. 7 shows maximum transmit power and related EIRP for the different frequency bands).

Claim 9. Takahashi et al. disclose a wireless device (FIG. 6, item 200) for transmitting capability information (FIG. 6 all steps), the wireless device comprising: 
a processor (FIG. 12, item 1001) configured to generate the capability information including power class information (read as …having a controlling unit that determines UE capability… the UE capability including information indicating a power class [0007]); and 
a transceiver configured to be controlled by the processor thereby transmitting the capability information to a serving cell (read as a notification unit that transmits the determined UE capability to a base station [0007]. FIG. 6, step S1), 
wherein the power class information is configured per a new radio access technology (NR) band (read as power coverage…with respect to each NR frequency band [0037]. Table 1), 
wherein the power class information is related to a minimum peak effective isotropic radiated power (EIRP), a maximum output power limit and a spherical coverage (read as spherical coverage is defined with “UE type” indicating a terminal type, and “Power Class Min Peak EIRP” for indicating a power class defined with minimum peak EIRP [0074]), 
wherein the wireless device is configured to satisfy requirement related to the spherical coverage (read as default power class and spherical coverage as well as additional power class and spherical coverage [0048]), which is based on 20%-tile of a cumulative distribution function (CDF) ( Table 1) in a half spherical coverage.
Takahashi et al. do not explicitly disclose: half spherical coverage 
However, in the related field of endeavor Pan discloses: …generate a broad radiation pattern 130, 132 that provides spatial coverage that may be a substantially half sphere omni-directional coverage (page 7 lines 10-11). The idea, providing half spherical coverage from a user equipment, is clearly disclosed by Pan.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Takahashi et al. with the teaching of Pan in order to realize mm-wave phased array antennas with slot loop antenna elements providing increased scan coverage (Pan: Page 1 lines 11-12 ).

Claim 10. The wireless device of claim 9, the combination of Takahashi et al. and Pan teaches,
wherein the maximum output power limit includes a total radiated power (TRP) and an EIRP (Takahashi et al.: FIG. 7 shows maximum transmit power and related EIRP for the different frequency bands).

Claims 3-8 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Takahashi et al. (EP 3780776 A1) and Pan (WO 2012125191 A1) in view of Zhao et al. (Spherical Coverage Characterization of 5G Millimeter Wave User Equipment With 3GPP Specifications).

Claim 3. The method of claim 1, the combination of Takahashi et al. and Pan teaches,
wherein the NR band includes an n257, an n258, an n260 (Takahashi et al.: Table 1) and an n261.
the combination of Takahashi et al. and Pan does not explicitly disclose 4 bands,
However, in the related field of endeavor Zhao et al. disclose: Table 1 shows all 4 bands: n257, an n258, an n260 and an n261.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Takahashi et al. and Pan with the teaching of Zhao et al. in order to cover the 4 proposed bands for 3GPP standard. It is important to apply standards because they create compatibility among devices from different manufacturers.

Claim 4. The method of claim 3, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein the n257 includes a frequency range of 26500 MHz through 29500 MHz, wherein the n258 includes a frequency range of 24250 MHz through 27500 MHz, wherein the n260 includes a frequency range of 37000 MHz through 40000 MHz , and wherein the n261 includes a frequency range of 27500 MHz through 28350 MHz (Zhao et al.: Table 1).

Claim 5. The method of claim 1, the combination of Takahashi et al. and Pan does not explicitly disclose,
However, in the related field of endeavor Zhao et al. disclose: Table II
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Takahashi et al. and Pan with the teaching of Zhao et al. in order to cover the 4 proposed bands for 3GPP standard. It is important to apply standards because they create compatibility among devices from different manufacturers. 

Claim 6. The method of claim 5, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein each of the four (4) power classes includes similar values of EIRP (Zhao et al.: Table II).

Claim 7. The method of claim 5, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein each of the four (4) power classes includes similar spherical coverages (Zhao et al.: Table II).

Claim 8. The method of claim 1, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein the spherical coverage is indicated 60% of a cumulative distribution function (CDF) in a full spherical coverage (Takahashi et al.: Table 3 shows CDF of  20%, 50% and 95%. CDF of 60% will be just a matter of design choice.).

Claim 11. The wireless device of claim 9, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein the NR band includes an n257, an n258, an n260 and (Takahashi et al.: Table 1) and an n261.
the combination of Takahashi et al. and Pan does not explicitly disclose 4 bands,
However, in the related field of endeavor Zhao et al. disclose: Table 1 shows all 4 bands: n257, an n258, an n260 and an n261.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Takahashi et al. and Pan with the teaching of Zhao et al. in order to cover the 4 proposed bands for 3GPP standard. It is important to apply standards because they create compatibility among devices from different manufacturers.

Claim 12. The wireless device of claim 11, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein the n257 includes a frequency range of 26500 MHz through 29500 MHz, wherein the n258 includes a frequency range of 24250 MHz through 27500 MHz, wherein the n260 includes a frequency range of 37000 MHz through 40000 MHz, and wherein the n261 includes a frequency range of 27500 MHz through 28350 MHz (Zhao et al.: Table 1).

Claim 13. The wireless device of claim 9, the combination of Takahashi et al. and Pan does not explicitly disclose,
wherein the power class information includes at least one of four (4) power classes 
However, in the related field of endeavor Zhao et al. disclose: Table II
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Takahashi et al. and Pan with the teaching of Zhao et al. in order to cover the 4 proposed bands for 3GPP standard. It is important to apply standards because they create compatibility among devices from different manufacturers.

Claim 14. The wireless device of claim 9, the combination of Takahashi et al., Pan and Zhao et al. teaches,
wherein each of the four (4) power classes includes similar values of EIRP (Zhao et al.: Table II).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646